DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 01/06/20. Claims 1-18 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/733,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of copending Application No. 16/733,204, as follows:

Present application
copending Application No. 16/733,204
1. An environment control apparatus for allowing a plurality of chips disposed on a chip testing device that has at least one first power supply member to be tested in a predetermined testing process under an environment having a predetermined high temperature or a predetermined low temperature, the environment control apparatus comprising: an apparatus body including a plurality of accommodating chambers each having at least one second power supply member, wherein the apparatus body is configured to be connected to a power supply apparatus that is configured to provide electricity to the chip testing device through the at least one first power supply member and the at least one second power supply member; an environment control device disposed on the apparatus body; a plurality of heating devices connected to the environment control device and each having a high temperature contacting structure arranged in one of the accommodating chambers, wherein the high temperature contacting structure of each of the heating devices is configured to contact one side of the chips on the chip testing device, each of the heating devices is controllable to increase a temperature of the high temperature contacting structure to reach the predetermined high temperature, and any one of the heating devices is controllable by the environment control device so as to be independently operated with respect to the other heating devices; and a plurality of cooling devices connected to the environment control device and each having a low temperature contacting structure arranged in one of the accommodating chambers, wherein the low temperature contacting structure of each of the cooling devices is configured to contact the one side of the chips on the chip testing device, each of the cooling devices is controllable to decrease a temperature of the low temperature contacting structure to reach the predetermined low temperature, and any one of the cooling devices is controllable by the environment control device so as to be independently operated with respect to the other cooling devices, wherein when the chip testing device is arranged in one of the accommodating chambers, the high temperature contacting structure in the one of the accommodating chambers is at the predetermined high temperature and is abutted against the one side of the chips on the chip testing device, and the chip testing device is supplied with electricity, the chip testing device is controllable to perform the predetermined testing process on the chips disposed thereon, wherein when the chip testing device is arranged in one of the accommodating chambers, the low temperature contacting structure in the one of the accommodating chambers is at the predetermined low temperature and is abutted against the one side of the chips on the chip testing device, and the chip testing device is supplied with electricity, the chip testing device is controllable to perform the predetermined testing process on the chips disposed thereon.

2. The environment control apparatus according to claim 1, further comprising a plurality of retaining devices, wherein each of the accommodating chambers has one of the retaining devices disposed therein, and each of the retaining devices is connected to the environment control device, and wherein each of the retaining devices is controllable by the environment control device to be connected to the chip testing device in the one of the accommodating chambers so as to limit a range of movement of the chip testing device in the one of the accommodating chambers. 3. The environment control apparatus according to claim 1, further comprising a plurality of lift devices, wherein each of the accommodating chambers has one of the lift devices disposed therein, and each of the lift devices is connected to the environment control device, and wherein each of the lift devices is controllable by the environment control device to move the chip testing device in the one of the accommodating chambers. 4. The environment control apparatus according to claim 1, further comprising the chip testing device that includes: a circuit board having a first board surface and a second board surface respectively defined by two opposite sides of the circuit board; a plurality of electrical connection sockets fixed onto the first board surface of the circuit board, wherein each of the electrical connection sockets is configured to carry one of the chips, the electrical connection sockets are divided into a plurality of socket groups, and each of the socket groups has at least one of the electrical connection sockets; a control set disposed on the second board surface of the circuit board and including a plurality of testing modules, wherein the testing modules are connected to the socket groups, and each of the testing modules is connected to the at least one of the electrical connection sockets of the corresponding socket group; and the at least one first power supply member disposed on the circuit board, wherein each of the chips is a memory chip, and the predetermined testing process includes at least one of a reading test, a writing test, and an electrical property test, and wherein each of the testing modules includes a pattern generator (PG), a device power supply (DPS), and a driver. 5. The environment control apparatus according to claim 4, further comprising a plurality of covers and at least one air suction device, wherein each of the accommodating chambers has one of the covers disposed therein, wherein when the chip testing device is disposed in the one of the accommodating chambers, the corresponding cover is disposed on the circuit board so as to jointly define an enclosed space, and the electrical connection sockets are arranged in the enclosed space, and wherein the apparatus body is connected to the at least one air suction device, and the at least one air suction device is configured to suction away air in the enclosed space.

6. The environment control apparatus according to claim 4, wherein the at least one first power supply member includes a plurality of connection terminals disposed on the circuit board, wherein the number of the at least one second power supply member of the environment control apparatus is more than one, each of the accommodating chambers has one of the second power supply members disposed therein, each of the second power supply members includes a plurality of chamber terminals, and the connection terminals are configured to be connected to the chamber terminals in any one of the accommodating chambers, and wherein when the connection terminals are connected to the chamber terminals in the one of the accommodating chambers, the power supply apparatus is configured to provide electricity to the chip testing device.

7. The environment control apparatus according to claim 4, wherein the at least one first power supply member includes a receiving antenna, and the at least one second power supply member includes an emitting antenna that is configured to couple with the receiving antenna, and wherein the chip testing device is configured to receive electricity provided from the power supply apparatus through the receiving antenna in a wireless manner. 8. The environment control apparatus according to claim 4, wherein the chip testing device includes a plurality of first data transmission terminals disposed on the circuit board, and the apparatus body includes a plurality of second data transmission terminals, and wherein when the first data transmission terminals are connected to the second data transmission terminals, the chip testing device is configured to transmit data to the environment control device. 9. The environment control apparatus according to claim 4, wherein the chip testing device includes a plurality of first data transmission antennas, and the apparatus body includes a plurality of second data transmission antennas, and wherein the chip testing device and the environment control device are configured to wirelessly transmit data there-between through the first data transmission antennas and the second data transmission antennas.

10. An environment control apparatus for allowing a plurality of chips disposed on a chip testing device that has at least one first power supply member to be tested in a predetermined testing process under an environment having a predetermined high temperature or a predetermined low temperature, the environment control apparatus comprising: an apparatus body including a plurality of accommodating chambers each having at least one second power supply member, wherein the apparatus is configured to be connected to a power supply apparatus that is configured to provide electricity to the chip testing device through the at least one first power supply member and the at least one second power supply member; an environment control device disposed on the apparatus body; a plurality of heating devices connected to the environment control device and each arranged in one of the accommodating chambers, wherein each of the heating devices is controllable to increase a temperature of the corresponding accommodating chamber to reach the predetermined high temperature, and any one of the heating devices is controllable by the environment control device so as to be independently operated with respect to the other heating devices; and a plurality of cooling devices connected to the environment control device and each arranged in one of the accommodating chambers, wherein each of the cooling devices is controllable to decrease a temperature of the corresponding accommodating chamber to reach the predetermined low temperature, and any one of the cooling devices is controllable by the environment control device so as to be independently operated with respect to the other cooling devices, wherein when the chip testing device is arranged in one of the accommodating chambers, the one of the accommodating chambers is at the predetermined high temperature or the predetermined low temperature, and the chip testing device is supplied with electricity, the chip testing device is controllable to perform the predetermined testing process on the chips disposed thereon.

11. The environment control apparatus according to claim 10, further comprising a plurality of retaining devices, wherein each of the accommodating chambers has one of the retaining devices disposed therein, and each of the retaining devices is connected to the environment control device, and wherein each of the retaining devices is controllable by the environment control device to be connected to the chip testing device in the one of the accommodating chambers so as to limit a range of movement of the chip testing device in the one of the accommodating chambers. 12. The environment control apparatus according to claim 10, further comprising a plurality of lift devices, wherein each of the accommodating chambers has one of the lift devices disposed therein, and each of the lift devices is connected to the environment control device, and wherein each of the lift devices is controllable by the environment control device to move the chip testing device in the one of the accommodating chambers. 13. The environment control apparatus according to claim 10, further comprising the chip testing device that includes: a circuit board having a first board surface and a second board surface respectively defined by two opposite sides of the circuit board; a plurality of electrical connection sockets fixed onto the first board surface of the circuit board, wherein each of the electrical connection sockets is configured to carry one of the chips, the electrical connection sockets are divided into a plurality of socket groups, and each of the socket groups has at least one of the electrical connection sockets; a control set disposed on the second board surface of the circuit board and including a plurality of testing modules, wherein the testing modules are connected to the socket groups, and each of the testing modules is connected to the at least one of the electrical connection sockets of the corresponding socket group; and the at least one first power supply member disposed on the circuit board, wherein each of the chips is a memory chip, and the predetermined testing process includes at least one of a reading test, a writing test, and an electrical property test, and wherein each of the testing modules includes a pattern generator (PG), a device power supply (DPS), and a driver. 14. The environment control apparatus according to claim 13, further comprising a plurality of covers and at least one air suction device, wherein each of the accommodating chambers has one of the covers disposed therein, wherein when the chip testing device is disposed in the one of the accommodating chambers, the corresponding cover is disposed on the circuit board so as to jointly define an enclosed space, and the electrical connection sockets are arranged in the enclosed space, and wherein the apparatus body is connected to the at least one air suction device, and the at least one air suction device is configured to suction away air in the enclosed space. 15. The environment control apparatus according to claim 13, wherein the at least one first power supply member includes a plurality of connection terminals disposed on the circuit board, wherein the number of the at least one second power supply member of the environment control apparatus is more than one, each of the accommodating chambers has one of the second power supply members disposed therein, each of the second power supply members includes a plurality of chamber terminals, and the connection terminals are configured to be connected to the chamber terminals in any one of the accommodating chambers, and wherein when the connection terminals are connected to the chamber terminals in the one of the accommodating chambers, the power supply apparatus is configured to provide electricity to the chip testing device. 16. The environment control apparatus according to claim 13, wherein the at least one first power supply member includes a receiving antenna, and the at least one second power supply member includes an emitting antenna that is configured to couple with the receiving antenna, and wherein the chip testing device is configured to receive electricity provided from the power supply apparatus through the receiving antenna in a wireless manner. 17. The environment control apparatus according to claim 13, wherein the chip testing device includes a plurality of first data transmission terminals disposed on the circuit board, and the apparatus body includes a plurality of second data transmission terminals, and wherein when the first data transmission terminals are connected to the second data transmission terminals, the chip testing device is configured to transmit data to the environment control device. 18. The environment control apparatus according to claim 13, wherein the chip testing device includes a plurality of first data transmission antennas, and the apparatus body includes a plurality of second data transmission antennas, and wherein the chip testing device and the environment control device are configured to wirelessly transmit data there-between through the first data transmission antennas and the second data transmission antennas.
1.  An environment control apparatus for allowing a plurality of chips disposed 
on a chip testing device that includes at least one first power supply member 
to be tested in a predetermined testing process under an environment having a 
predetermined high temperature or a predetermined low temperature, the 
environment control apparatus comprising: an apparatus body including a 
plurality of accommodating chambers each having at least one second power 
supply member, wherein the apparatus body is configured to be connected to a 
power supply apparatus that is configured to provide electricity to the chip 
testing device through the at least one first power supply member and the at 
least one second power supply member;  an environment control device disposed 
on the apparatus body;  and a plurality of temperature adjusting devices 
connected to the environment control device, wherein each of the accommodating 
chambers has one of the temperature adjusting devices disposed therein, and 
each of the temperature adjusting devices includes: at least one contacting 
structure configured to contact one side of the chips on the chip testing 
device;  a heater connected to the at least one contacting structure, wherein 
the environment control device is configured to control an operation of the 
heater so that the at least one contacting structure is at the predetermined 
high temperature;  and a cooler connected to the at least one contacting 
structure, wherein the environment control device is configured to control an 
operation of the cooler so that the at least one contacting structure is at the 
predetermined low temperature, wherein any one of the temperature adjusting 
devices is controllable by the environment control device so as to be 
independently operated with respect to the other temperature adjusting devices, 
and the heater or the cooler of any one of the temperature adjusting devices is 
controllable by the environment control device so as to be independently 
operated with respect to the other temperature adjusting devices, and wherein 
when the chip testing device is arranged in one of the accommodating chambers, 
the at least one contacting structure is at the predetermined high temperature 
or the predetermined low temperature and is abutted against the one side of the 
chips on the chip testing device, and the chip testing device is supplied with 
electricity, the chip testing device is controllable to perform the 
predetermined testing process on the chips disposed thereon. 
 
2.  The environment control apparatus according to claim 1, further comprising 
a plurality of retaining devices, wherein each of the accommodating chambers 
has one of the retaining devices disposed therein, and each of the retaining 
devices is connected to the environment control device, and wherein each of the 
retaining devices is controllable by the environment control device to be 
connected to the chip testing device in the one of the accommodating chambers 
so as to limit a range of movement of the chip testing device in the one of the 
accommodating chambers. 
 
3.  The environment control apparatus according to claim 1, further comprising 
a plurality of lift devices, wherein each of the accommodating chambers is 
provided with one of the lift devices therein, and each of the lift devices is 
connected to the environment control device, and wherein each of the lift 
devices is controllable by the environment control device to move the chip 
testing device in the one of the accommodating chambers. 
 
4.  The environment control apparatus according to claim 1, further comprising 
the chip testing device that includes: a circuit board having a first board 
surface and a second board surface respectively defined by two opposite sides 
thereof;  a plurality of electrical connection sockets fixed onto the first 
board surface of the circuit board, wherein each of the electrical connection 
sockets is configured to carry one of the chips, the electrical connection 
sockets are divided into a plurality of socket groups, and each of the socket 
groups has at least one of the electrical connection sockets;  a control set 
disposed on the second board surface of the circuit board and including a 
plurality of testing modules, wherein the testing modules are connected to the 
socket groups, and each of the testing modules is connected to the at least one 
of the electrical connection sockets of the corresponding socket group;  and 
the at least one first power supply member disposed on the circuit board, 
wherein each of the chips is a memory chip, and the predetermined testing 
process includes at least one of a reading test, a writing test, and an 
electrical property test, and wherein each of the testing modules includes a 
pattern generator (PG), a device power supplies (DPS), and a driver. 
 
5.  The environment control apparatus according to claim 4, further comprising 
a plurality of covers and at least one air suction device, wherein each of the 
accommodating chambers is provided with one of the covers therein, wherein when 
the chip testing device is disposed in the one of the accommodating chambers, 
the corresponding cover is disposed on the circuit board so as to jointly 
define an enclosed space, and the electrical connection sockets are arranged in 
the enclosed space, and wherein the apparatus body is connected to the at least 
one air suction device, and the at least one air suction device is configured 
to suction away air in the enclosed space. 
 
6.  The environment control apparatus according to claim 4, wherein the at 
least one first power supply member includes a plurality of connection 
terminals disposed on the circuit board, wherein the number of the at least one 
second power supply member of the environment control apparatus is more than 
one, each of the accommodating chambers is provided with at least one of the 
second power supply members, each of the second power supply members includes a 
plurality of chamber terminals, and the connection terminals are configured to 
be connected to the chamber terminals in any one of the accommodating chambers, 
and wherein when the connection terminals are connected to the chamber 
terminals in the one of the accommodating chambers, the power supply apparatus 
is configured to provide electricity to the chip testing device. 
 
7.  The environment control apparatus according to claim 4, wherein the at 
least one first power supply member includes a receiving antenna, and the at 
least one second power supply member includes an emitting antenna that is 
configured to couple with the receiving antenna, and wherein the chip testing 
device is configured to receive electricity provided from the power supply 
apparatus through the receiving antenna in a wireless manner. 
 
8.  The environment control apparatus according to claim 4, wherein the chip 
testing device includes a plurality of first data transmission terminals 
disposed on the circuit board, and the apparatus body includes a plurality of 
second data transmission terminals, and wherein when the first data 
transmission terminals are connected to the second data transmission terminals, 
the chip testing device is configured to transmit data to the environment 
control device. 
 
9.  The environment control apparatus according to claim 4, wherein the chip 
testing device includes a plurality of first data transmission antennas, and 
the apparatus body includes a plurality of second data transmission antennas, 
and wherein the chip testing device and the environment control device are 
configured to wirelessly transmit data there-between through the first data 
transmission antennas and the second data transmission antennas. 
 
10.  An environment control apparatus for allowing a plurality of chips 
disposed on a chip testing device that includes at least one first power supply 
member to be tested in a predetermined testing process under an environment 
having a predetermined high temperature or a predetermined low temperature, the 
environment control apparatus comprising: an apparatus body including a 
plurality of accommodating chambers each having at least one second power 
supply member disposed therein, wherein the apparatus is configured to be 
connected to a power supply apparatus that is configured to provide electricity 
to the chip testing device through the at least one first power supply member 
and the at least one second power supply member;  an environment control device 
disposed on the apparatus body;  and a plurality of temperature adjusting 
devices connected to the environment control device, wherein each of the 
accommodating chambers is provided with one of the temperature adjusting 
devices therein, and each of the temperature adjusting devices includes: a 
heater connected to the environment control device, wherein the environment 
control device is configured to control an operation of the heater so that the 
corresponding accommodating chamber is at the predetermined high temperature;  
and a cooler connected to the environment control device, wherein the 
environment control device is configured to control an operation of the cooler 
so that the corresponding accommodating chamber is at the predetermined low 
temperature, wherein any one of the temperature adjusting devices is 
controllable by the environment control device so as to be independently 
operated with respect to the other temperature adjusting devices, and the 
heater or the cooler of any one of the temperature adjusting devices is 
controllable by the environment control device so as to be independently 
operated with respect to the other temperature adjusting devices, and wherein 
when the chip testing device is arranged in one of the accommodating chambers 
that is at the predetermined high temperature or the predetermined low 
temperature, and the chip testing device is supplied with electricity, the chip 
testing device is controllable to perform the predetermined testing process on 
the chips disposed thereon. 
 
11.  The environment control apparatus according to claim 10, further 
comprising a plurality of retaining devices, wherein each of the accommodating 
chambers is provided with one of the retaining devices therein, and each of the 
retaining devices is connected to the environment control device, and wherein 
each of the retaining devices is controllable by the environment control device 
to be connected to the chip testing device in the one of the accommodating 
chambers so as to limit a range of movement of the chip testing device in the 
one of the accommodating chambers. 
 
12.  The environment control apparatus according to claim 10, further 
comprising a plurality of lift devices, wherein each of the accommodating 
chambers is provided with one of the lift devices therein, and each of the lift 
devices is connected to the environment control device, and wherein each of the 
lift devices is controllable by the environment control device to move the chip 
testing device in the one of the accommodating chambers. 
 
13.  The environment control apparatus according to claim 10, further 
comprising the chip testing device that includes: a circuit board having a 
first board surface and a second board surface respectively defined by two 
opposite sides thereof;  a plurality of electrical connection sockets fixed 
onto the first board surface of the circuit board, wherein each of the 
electrical connection sockets is configured to carry one of the chips, the 
electrical connection sockets are divided into a plurality of socket groups, 
and each of the socket groups has at least one of the electrical connection 
sockets;  a control set disposed on the second board surface of the circuit 
board and including a plurality of testing modules, wherein the testing modules 
are connected to the socket groups, and each of the testing modules is 
connected to the at least one of the electrical connection sockets of the 
corresponding socket group;  and the at least one first power supply member 
disposed on the circuit board, wherein each of the chips is a memory chip, and 
the predetermined testing process includes at least one of a reading test, a 
writing test, and an electrical property test, and wherein each of the testing 
modules includes a pattern generator (PG), a device power supplies (DPS), and a 
driver. 
 
14.  The environment control apparatus according to claim 13, further 
comprising a plurality of covers and at least one air suction device, wherein 
each of the accommodating chambers is provided with one of the covers therein, 
wherein when the chip testing device is disposed in the one of the 
accommodating chambers, the corresponding cover is disposed on the circuit 
board so as to jointly define an enclosed space, and the electrical connection 
sockets are arranged in the enclosed space, and wherein the apparatus body is 
connected to the at least one air suction device, and the at least one air 
suction device is configured to suction away air in the enclosed space. 
 
15.  The environment control apparatus according to claim 13, wherein the at 
least one first power supply member includes a plurality of connection 
terminals disposed on the circuit board, wherein the number of the at least one 
second power supply member of the environment control apparatus is more than 
one, each of the accommodating chambers is provided with one of the second 
power supply members, each of the second power supply members includes a 
plurality of chamber terminals, and the connection terminals are configured to 
be connected to the chamber terminals in any one of the accommodating chambers, 
and wherein when the connection terminals are connected to the chamber 
terminals in the one of the accommodating chambers, the power supply apparatus 
is configured to provide electricity to the chip testing device. 
 
16.  The environment control apparatus according to claim 13, wherein the at 
least one first power supply member includes a receiving antenna, and the at 
least one second power supply member includes an emitting antenna that is 
configured to couple with the receiving antenna, and wherein the chip testing 
device is configured to receive electricity provided from the power supply 
apparatus through the receiving antenna in a wireless manner. 
 
17.  The environment control apparatus according to claim 13, wherein the chip 
testing device includes a plurality of first data transmission terminals 
disposed on the circuit board, and the apparatus body includes a plurality of 
second data transmission terminals, and wherein when the first data 
transmission terminals are connected to the second data transmission terminals, 
the chip testing device is configured to transmit data to the environment 
control device. 
 
18.  The environment control apparatus according to claim 13, wherein the chip 
testing device includes a plurality of first data transmission antennas, and 
the apparatus body includes a plurality of second data transmission antennas, 
and wherein the chip testing device and the environment control device are 
configured to wirelessly transmit data there-between through the first data 
transmission antennas and the second data transmission antennas. 



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/25/2021